Finch, J. (dissenting):
I dissent on the ground that what was here sold was a restaurant business, consisting of good will, a guaranty that the place took in at least $2,000 per week, a six-year lease, fixtures, etc. The test as to whether the thing sold was within the statute would seem to be whether it could be said to be a unit in itself and different from the various elements which make it up. So long as the thing *664sold can be said to be such a unit different from any of the parts which go- to make it up, the proportionate value that the interest in real estate bears to the whole becomes immaterial. Even though the lease happened to be the most important part of the thing sold, yet the thing sold was a unit, different in itself from its component elements standing by themselves. There would not seem to be any public policy requiring the court to give such a broad construction to the statute licensing real estate brokers as to hold that it would include all whose business had any occasional incidental relation to real estate, rather than to those only who sold real estate as such. By the construction adopted by this court, this statute would require a license to be taken out by all brokers, no matter what their line of business, provided that in any way a sale of any interest in real estate might incidentally become involved in any transaction. I have been unable to find a case in the courts of our State that is squarely analogous. A case in the Federal courts (Reichardt v. Hill, 236 Fed. 817), although construing an ordinance requiring a license of persons who for a commission negotiate the sale of goods, wares or merchandise, rather than real estate, is nevertheless interesting. There the court said: “ In fixing the selling value of the stores, the stocks of goods, it is true, were estimated at current wholesale prices; but the other things entering into the sale involved estimates of value and also negotiations before the total value and price were agreed on. Can it be that all this involved simply a purchase and sale of ‘ goods, wares, or merchandise, or other articles of commerce’ within the true intendment of the ordinance? The fact that there were articles in each of these stores, say a stock of goods, which if separately considered would fall within the descriptive words of the ordinance, cannot justify the isolation of those articles for the purpose of treating them as the subjects of separate sales; they, like the other things sold, are to be regarded as constituting essential parts of an exceptional and unitary subject matter of sale; certainly this must be true as respects a comparison of such a sale with the sales contemplated by the ordinance.”
I, therefore, vote to affirm the judgment appealed from.
Judgment and order reversed, with costs, and complaint dismissed, with costs.